Citation Nr: 0206488	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  96-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa
                 

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss and tinnitus

3. Entitlement to service connection for the residuals of a 
puncture wound to the left thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the U.S. Navy from January 
1970 to May 1971, including service in the Republic of 
Vietnam from May 1970 to May 1971.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2000, and previous to that in July 1997.  The 
Board's most recent review followed a remand by the U.S. 
Court of Appeals for Veterans Claims (Court), which pursuant 
to a joint motion for remand filed by the parties, found that 
the Board had inadequately explained the reasons and bases 
for its July 1997 decision relative to the psychiatric 
disorder, and that it had not adjudicated the appellant's 
other claims.   In May 2000, the Board remanded the 
appellant's claims for further adjudication to the Department 
of Veterans Affairs (VA) Regional Office (the RO).   


FINDINGS OF FACT

1. The appellant is not a combat veteran.

2. The appellant does not have PTSD which is related to his 
military service.

3. The appellant has bilateral hearing loss and tinnitus 
which is related to his military service.  

4. The appellant does not have a disability of the left thumb 
which is related to his military service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or as a result of the appellant's 
active military service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).

2. Bilateral hearing loss and tinnitus are shown to be 
incurred in or aggravated by the appellant's active duty 
service. 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.385 (2001).

3. A disability of the left thumb is not shown to be incurred 
in or aggravated by the appellant's military service.  38 
U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  The Veterans Claims Assistance Act

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The Board has reviewed the entirety of the record, and finds 
that the provisions of the VCAA have been satisfied.  As to 
VA's duty to advise the claimant of information that would be 
necessary to substantiate the claim, the record reflects that 
the appellant has been requested on numerous occasions to 
provide both medical and lay evidence that would be relevant 
to this inquiry.  Additionally, the appellant has been 
apprised of the relevant law and regulations in the rating 
decision of August 1995, Statements of the Case dated in 
August 1996, and the  Board decision of May 2000 relative to 
PTSD.  The record further reflects that in May 2002, the RO 
readjudicated the appellant's claims under the VCAA, and 
provided the appellant a Supplemental Statement of the Case 
relating to this adjudication.  Specifically with regard to 
the psychiatric claim, although the Board's July 1997 
decision has been vacated and no longer has legal efficacy, 
its discussion of the reasons and bases for the denial of the 
claim nonetheless remains a matter of record, and reflects 
that the appellant was then provided a substantial discussion 
of the evidence of record, the applicable law, and how it 
applied to the denial of his claim.

As to the fulfillment of the duty to assist by obtaining 
relevant private medical records, the record reflects that 
following and pursuant to the Board's May 2000 remand, 
additional medical records reflecting treatment for various 
disorders was received by the RO.  The record also reflects 
that the appellant has been afforded numerous VA medical 
examinations in support of his claim.

Given this development, the Board is of the opinion that this 
matter is ready for appellate review.  


Service connection for post-traumatic stress disorder (PTSD).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).   

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court) noted 
that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
and (f), the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a claim 
of service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Having carefully reviewed all of the evidence of record, the 
record does not support a finding that the appellant is a 
veteran of combat, nor is there sufficient corroborating 
evidence to indicate that he was exposed to the stressors 
that he has claimed.  On this basis, the claim fails.  

Firstly, the appellant's service medical records are devoid 
of any mention of psychiatric symptoms, complaints, or 
diagnoses, or any indication of participation in combat. The 
appellant's service personnel records reflect that he is the 
recipient of the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  These 
decorations are not indicative of combat service.  [The 
National Defense Service Medal is awarded for honorable 
active service for any period between June 27, 1950 and July 
27, 1954, or between January 1, 1961 and August 14, 1974.  
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal is awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspaces thereover in direct support of operations in 
Vietnam.  Id. at 6-1.  The Republic of Vietnam Campaign Medal 
is awarded to those personnel who (1) served in the Republic 
of Vietnam for 6 months during a specified period; or, (2) 
served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic 
of Vietnam and Armed Forces for 6 months; or, (3) served in 
the Republic of Vietnam or outside its geographical limits 
for less than 6 months but were wounded, captured or killed.  
See, e.g., Army Regulation 672-5-1, 28].  

As to the question of participation in combat, the 
appellant's service personnel records are similarly devoid.  
They reflect that the appellant was a pay disbursal agent.  
The appellant's description of his Vietnam tenure, as it 
bears upon the question of his participation in combat and as 
researched by official government sources, also does not 
support a finding that he is a veteran of combat.  See 
VAOPGCPREC 12-99; 38 U.S.C.A. § 7104(c) (West 1991). 

The appellant has reported that while in Vietnam, he worked 
as a paymaster, and also stood watch.  He alleged that he was 
subjected to the following stressors in Vietnam, which he 
claimed caused PTSD:

1. Being exposed to rats as he attempted to sleep;

2. Being exposed to "explosions, [and] Helicopter air 
strikes;"

3. In the summer of 1970, he was nearly shot in the head 
at close range by an accidental weapons discharge;  

4. He was in combat against the enemy;

5. He was "briefed by high ranking" Army officers that 
his base was in danger of being overrun;

6. While engaging the services of a prostitute in the 
back room of a bar in off-limits downtown Qui Nhon, 
an unknown party shot the woman to death through a 
window; and the appellant pursued the attacker, only 
to lose his memory for approximately two weeks 
thereafter;

7. He underwent court-martial action for falling asleep 
on watch, but the charges were dismissed  upon the 
request of his supervisor;

8. He was aware or part of a group of sailors and 
Vietnamese who were subjected to enemy fire as they 
went to an unknown island to swim, and although there 
were no casualties, he felt he had been left 
defenseless;

9. He witnessed Vietnamese captives put in metal boxes;

10. While attending a service 
school in Coronado, California, he was raped by a man 
of American Indian extraction; although this incident 
was not reported.


The appellant's report juxtaposed with the August 2001 report 
of USACRUR bears no information to suggest that the appellant 
was participating in combat.  The depository obtained and 
forwarded copies of the monthly historical reports of the 
U.S. Naval Support Activity, Saigon, for the general period 
in which the appellant was a member of one of its subordinate 
units.  It is significant that in all of the reports, while 
regular mention is made by the various Naval logistical 
installations of incoming attacks by enemy personnel and 
rocket and mortar fire, the appellant's station does not 
report such attacks, and instead notes routine support 
operations.  Because other subordinate units were apparently 
expected to report such occurrences, the absence of such 
reports with regard to Qui Nhon can only be interpreted to 
indicate that such attacks as described by the appellant 
(e.g., incoming mortar and rocket fire) did not occur.  

The February 1996 letter of M.M., the appellant's former 
superior officer, does not support a finding that the 
appellant is a veteran of combat.  First, M.M. points out 
that Qui Nhon was "not in an immediate combat area."  
Although the harbor was apparently mined, a local Army 
ammunition storage area was destroyed, and an air strike 
occurred approximately one-half mile away from the 
installation, none of these instances would suggest that the 
appellant participated in such action.  See VAOPGCPREC 12-99, 
supra, (Observing that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), generally requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality). 
    
Because the appellant is not a veteran of combat, his 
testimony alone is insufficient to establish that the claimed 
in-service stressors occurred:  there must be credible 
evidence to support the assertion that the stressful event 
occurred.  In this regard, although the appellant has been 
periodically diagnosed to have PTSD, such  medical opinions 
do not suffice to verify the occurrence of the claimed in- 
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

The appellant's alleged stressors are unsubstantiated.  As 
noted, official government sources do not mention that the 
appellant's installation was targeted during his tenure.  The 
appellant's allegation that he was nearly shot in the head by 
an accidental weapons discharge; his witnessing the death of 
his servicing prostitute, and his observation of enemy 
personnel in metal boxes are likewise not corroborated, and 
the appellant has pointed to no evidence in support.  There 
is further no evidence to suggest that the appellant was 
subject to court martial action while on active duty; or 
indeed, what bearing this alleged action has upon his claim 
relative to PTSD.  Moreover, even were the Board to believe 
that the appellant was personally or as part of a group 
issued a warning by Norman Schwartzkopf or other high ranking 
Army commander of an imminent attack, such attack did not 
occur.  

The appellant's service personnel records otherwise reflect 
no disciplinary actions, transfers occasioned by disciplinary 
or performance problems, corrective counseling statements, or 
other indicia suggesting that the appellant's active duty 
service was marred by personal or professional difficulty.  
In particular, in an official U.S. Navy document entitled 
"History of Assignments," (NAVPERS 601-5), submitted in 
January 1996, the appellant is shown to have successfully 
completed schooling and assignments at the Naval Station, San 
Diego; Coronado, California; and Qui Nhon, Vietnam.  

Although the claims folder reflects that the appellant was 
hospitalized at numerous times and treated for various 
psychiatric disorders, including PTSD, these have no 
relevance to the question of whether the claimed stressors 
occurred.  Moreau, supra.  From August through September 
1994, the appellant was treated for PTSD and polysubstance 
dependence.  Among other complaints, the appellant reported 
that he had intrusive thoughts, isolation, and startle 
response.  In an April 1997 letter, a "Vet's Center" 
counselor reported that the appellant had been involved in 
numerous individual and group counseling sessions.  The 
counselor noted that the appellant had had symptoms of PTSD 
which became evident after he returned from Vietnam.  With 
regard to the appellant's allegedly being the victim of a 
rape, the obtained medical records contain a September 1998 
entry authored by personnel at "the Richmond Center," 
reflecting the appellant's report that this incident occurred 
while he was intoxicated and that he was "picked up" by the 
perpetrator.

The appellant underwent a VA psychiatric examination in March 
1995.  The appellant informed the examiner that while in 
service, he had been "under mortar fire and hearing various 
explosions."  The appellant also related the incident where 
he witnessed a prostitute allegedly killed, however the 
appellant related at this time that he was the shooter's 
target.  The appellant reported avoidance behavior, daily 
intrusive thoughts, and recurring dreams, among other PTSD 
symptoms.  The appellant was diagnosed to have chronic, mild 
to moderate PTSD.  

In January 2002, and pursuant to the Board's May 2001 remand, 
the appellant underwent a VA psychiatric examination, 
conducted by two certified psychiatrists.  The report of 
examination reflects that the examiners reviewed the 
appellant's claims folder prior to the examination.  As to 
the appellant's report of claimed stressors, the examiners 
noted that the appellant did not relate his claimed rape; 
that he was unaware of or unconcerned about the formerly 
proffered stressor of the mining of Qui Nhon harbor.  The 
appellant also added that the explosion of the ammunition 
storage area previously alluded to occurred over a mile away.  
After reviewing the appellant's post-military occupational 
and social history, as well as his current symptoms, the 
examiners diagnosed him to have a schizoaffective disorder.  
They commented that it was not possible to render a valid 
PTSD diagnosis, because the appellant presented "delusional-
sounding traumas with no consistency, denied possibly valid 
traumas," represented that he had recovered from PTSD, and 
denied that he had PTSD symptoms.   

The Board has scrutinized the foregoing medical reports, as 
well as all other medical evidence of record, to ascertain if 
further information has been presented which would, in turn, 
lead the Board to conduct further inquiry as to the claimed 
stressors.  However, no such information is presented.  

Finally, the Board observes that one of the appellant's 
claimed stressors was that he was the victim of a 1970 
homosexual rape by a man he "picked up" in Coronado, 
California while in Naval schooling.  It is recognized in 
this respect that veterans who claim service connection for 
disabilities due to an in-service personal assault face 
unique problems documenting their claims.  Because personal 
assault is an extremely sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in test for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part VI, 11.38; see 
Patton v. West, 12 Vet. App. 272 (Mar. 30, 1999) 

The Board has considered whether remand of the appellant's 
claim would be warranted for further development of the 
evidentiary record.  However, the appellant's account is that 
he did not report the attempted rape until many years after 
its alleged occurrence.  It is therefore extremely unlikely, 
and perhaps  impossible, that a remand of this matter would 
uncover any further evidence to substantiate the appellant's 
account of his claimed stressor.  

Indeed, in February 2001, the RO was advised by the NPRC that 
it had searched its files and had found no information 
relative to any psychiatric treatment or disciplinary actions 
undergone by the appellant during his military service.  
Indeed, and as noted above, there is no medical or other 
documentary evidence to suggest that the appellant's tour at 
Coronado, California was anything but routine, and there does 
not appear to exist any police reports, counseling records, 
or medical evidence of sexual trauma that could be submitted 
for further inquiry.  Under these circumstances, the 
appellant has not shown the existence of any further 
evidence, or what it would reflect relative to the occurrence 
of his claimed stressor.  The duty to assist is not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information which could possibly support a 
claim.  Counts v. Brown, 6 Vet. App.  473, 476 (1994); Gobber 
v. Derwinski, 2 Vet. App.  470, 472 (1992).   
Without any supporting service or personnel medical records, 
rape trauma center entries, police reports, counseling 
statements, or any other like evidence, for VA to now attempt 
to substantiate otherwise unreported criminal activity over 
30 years after its alleged occurrence is tantamount to 
mounting a comprehensive criminal investigation from scratch, 
which is not included within the duty to assist.  See Myore 
v. Brown, 9 Vet. App.  498, 505-506 (1996).  

Service connection for PTSD is accordingly denied.


Service connection for bilateral hearing loss and tinnitus

Shortly before the appellant's discharge from active service, 
a service department audiological evaluation in May 1971 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15











The appellant underwent a VA audiological test in May 1995, 
which revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
20
45
LEFT
0
5
15
30
40

The appellant also reported that he had experienced 
continuous tinnitus since an incident occurring in Vietnam in 
1970.  

Pursuant to the Board's May 2000 remand, the appellant 
underwent a VA audiological test in January 2002, which 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
55
LEFT
5
5
5
40
55

In an April 2002 addendum, the VA examiner commented that the 
15 decibel loss noted on the appellant's May 1971 separation 
physical examination would not be consistent with a noise-
induced pattern.  However, the examiner also noted that the 
appellant's January 2002 audiogram could have represented a 
hearing loss pattern that was attributable to service noise 
exposure, and that based on the entirety of the record, it 
was possible that a portion of the appellant's hearing loss 
could be attributable to his military service.

In addition to the law cited above relative to the 
establishment of service connection, for purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.  Further, to 
establish service connection for a hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.

In this matter, the appellant is plainly competent to testify 
that he has had continuous hearing difficulty since his 
discharge from active service.  Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Medical evidence has also suggested that the impairment of 
auditory capacity noted at the time of the appellant's 
release from active service represented the onset of his 
currently diagnosed hearing loss and tinnitus.

Because there is no evidence to counter these findings, 
service connection for bilateral hearing loss and tinnitus 
will be granted.


Service connection for the residuals of a puncture wound to 
the left thumb.

The appellant underwent a VA physical examination in March 
1995.  His musculature and skin were noted to be normal.  
During the May 1996 hearing, the appellant stated that he 
punctured a fingernail of the left hand in Vietnam, but that 
it was no longer painful and had healed.  He stated that he 
never had medical attention for the punctured nail in 
service.  

In short, the appellant does not allege, and the evidence 
does not support a finding that the appellant currently has a 
left thumb disability.  The law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).   

Service connection for a left thumb disability is therefore 
denied.  
ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.

Service connection for tinnitus is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

Service connection for a left thumb disorder is denied.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

